              Case 2:19-cv-01445-MJP Document 1 Filed 09/10/19 Page 1 of 21




 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9    AMAZON.COM, INC., a Delaware corporation,
                                                              No. 2:19-cv-1445
10                               Plaintiff,
                                                              COMPLAINT
11
             v.
12
      JOHN DOES 1–50,
13
                                 Defendants.
14

15                                        I.     INTRODUCTION

16           1.       Amazon.com, Inc. (“Amazon”) is one of the most well-known and trusted

17    brands in the world. John Does 1-50 (“Defendants”) operate an unlawful advertising scheme

18    that infringes Amazon’s trademarks in order to generate fraudulent traffic so as to unlawfully

19    generate fees from affiliate networks and online advertisers. Defendants’ scheme harms

20    Amazon, the advertisers who pay fees for Defendants’ fraudulently generated traffic, and the

21    numerous victims who receive Defendants’ emails and visit their websites.

22           2.       Defendants are affiliate marketers who refer people to websites for money.

23    Broadly speaking, affiliates source traffic (i.e., people) for websites through a variety of means,

24    including, relevant to this case, email campaigns. The affiliate then refers this traffic to an

25    advertiser, or to a third-party such as an affiliate network who sends it to an advertiser.

26           3.       Defendants’ scheme starts with unauthorized emails sent to victims.

27
                                                                                   Davis Wright Tremaine LLP
     COMPLAINT - 1                                                                          L AW O FFICE S
     (2:19-cv-1445)                                                                   920 Fifth Avenue, Suite 3300
                                                                                          Seattle, WA 98104
                                                                                 206.622.3150 main · 206.757.7700 fax
              Case 2:19-cv-01445-MJP Document 1 Filed 09/10/19 Page 2 of 21




 1    Defendants’ emails heavily use Amazon’s trademarks, and often contain an offer for an
 2    Amazon gift card. Defendants generally send these emails from email addresses designed to
 3    deceive victims into believing they are from Amazon, including amazon@, prime@, and
 4    primememberbonus@. Defendants intentionally design their emails to entice victims to click
 5    the link in the email.
 6           4.       By clicking the link in Defendants’ emails, victims are routed to a website that
 7    contains a purported “survey.” The survey often greets the victim as “Amazon Shopper.” Like
 8    the email, this survey uses Amazon’s trademarks and promises a “reward” for a victim’s
 9    participation. After answering questions that relate to Amazon and its business, the victim is
10    referred to other websites to claim the “reward.” However, there is no “reward,” and victims
11    are, instead, directed to an advertiser’s website where they can purchase a product that has no
12    relation to Amazon. Defendants monetize this traffic using accounts with multiple affiliate
13    networks through which they refer the fraudulent traffic.
14           5.       As a result of Defendants’ scheme, Defendants are liable to Amazon for
15    trademark infringement, false designation of origin and association, false advertising, and
16    trademark dilution. Amazon brings this lawsuit to stop Defendants’ unlawful scheme and hold
17    them accountable for the harm they have caused.
18                                             II.   PARTIES
19           6.       Amazon is a Delaware corporation with its principal place of business in Seattle,
20    Washington. Through its subsidiaries, Amazon owns and operates the Amazon.com website
21    and equivalent international websites.
22           7.       The true identities of Defendants are not presently known to Amazon. On
23    information and belief, Defendants are individuals and entities working in active concert to
24    knowingly and willfully run the scheme alleged in this Complaint, including by using
25    Amazon’s trademarks and brand to deceive victims.
26

27
                                                                                 Davis Wright Tremaine LLP
     COMPLAINT - 2                                                                        L AW O FFICE S
     (2:19-cv-1445)                                                                 920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104
                                                                               206.622.3150 main · 206.757.7700 fax
              Case 2:19-cv-01445-MJP Document 1 Filed 09/10/19 Page 3 of 21




 1                                III.    JURISDICTION AND VENUE
 2           8.       The Court has subject matter jurisdiction over Amazon’s claims for trademark
 3    infringement (15 U.S.C. § 1114), violations of Section 43(a) of the Lanham Act (15 U.S.C. §
 4    1125(a)), and trademark dilution (15 U.S.C. § 1125(c)) pursuant to 15 U.S.C. § 1121 and
 5    28 U.S.C. §§ 1331 and 1338(a).
 6           9.       The Court has personal jurisdiction over Defendants because they transacted
 7    business and committed tortious acts within and directed to this District, and Amazon’s claims
 8    arise from those activities. On information and belief, Defendants’ scheme specifically targets
 9    users in this District by sending emails to victims located in this District, and through websites
10    that actively solicit interaction from users in this District by deceiving them into participating in
11    online surveys. Defendants’ scheme also infringed Amazon’s intellectual property, which
12    foreseeably caused harm to Amazon in this District.
13           10.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a
14    substantial part of the events giving rise to the claims occurred in the Western District of
15    Washington.
16           11.      Pursuant to Local Civil Rule 3(d), intra-district assignment to the Seattle
17    Division is proper because the claims arose in this Division where (a) Amazon resides, (b) the
18    injuries giving rise to suit occurred, and (c) Defendants directed their unlawful conduct.
19                                              IV.     FACTS
20           A.       Amazon is a Trusted Brand
21           12.      Amazon is a highly trusted brand. Among other businesses, Amazon runs an e-
22    commerce website.
23           13.      In connection with its online sales, Amazon offers gift cards, promotions, and a
24    variety of services. One of Amazon’s most popular offerings is Prime, which is a paid
25    membership program that provides discounts on shipping and free access to digital content (to
26    name just two of Prime’s features).
27
                                                                                   Davis Wright Tremaine LLP
     COMPLAINT - 3                                                                          L AW O FFICE S
     (2:19-cv-1445)                                                                   920 Fifth Avenue, Suite 3300
                                                                                          Seattle, WA 98104
                                                                                 206.622.3150 main · 206.757.7700 fax
              Case 2:19-cv-01445-MJP Document 1 Filed 09/10/19 Page 4 of 21




 1           14.      Amazon emails customers in connection with its products and services. As a
 2    result, Amazon’s customers have come to expect to receive email communications from
 3    Amazon, to use Amazon’s services online, and to interact with Amazon online.
 4           15.      Amazon’s products and services are readily identifiable to consumers around the
 5    world because of the company’s substantial and years-long investment of time, money, and
 6    other resources in Amazon’s brand, including the development of valuable intellectual
 7    property.
 8           16.      Amazon exclusively owns numerous U.S. trademark registrations and pending
 9    applications. These trademarks are a critical component of a consumer’s ability to readily
10    identify Amazon products and services.
11           17.      As alleged in this Complaint, the following trademarks and service marks
12    (collectively “Amazon Trademarks”) were unlawfully used to further Defendants’ scheme:
13                             Mark                  Registration No. (International
14                                                              Classes)
                      AMAZON                       2,738,837 (Int. Cl. 38)
15

16                                                 2,832,943 (Int. Cl. 35)

17                                                 4,907,371 (Int. Cls.:35, 41 and 42)

18                    AMAZON.COM                   2,167,345 (Int. Cl. 35)
19                                                 2,559,936 (Int. Cl. 35, 36, 42)
20
                                                   2,633,281 (Int. Cl. 38)
21
                                                   2,837,138 (Int. Cl. 35)
22
                                                   5,508,999 (Int. Cl. 35)
23

24

25

26

27
                                                                                Davis Wright Tremaine LLP
     COMPLAINT - 4                                                                       L AW O FFICE S
     (2:19-cv-1445)                                                                920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104
                                                                              206.622.3150 main · 206.757.7700 fax
              Case 2:19-cv-01445-MJP Document 1 Filed 09/10/19 Page 5 of 21




                                                     3,904,646 (Int. Cl. 35)
 1

 2

 3
                      PRIME                          5,218,535 (Int. Cl. 35)
 4

 5                                                   5,489,315 (Int. Cl. 42)

 6                                                   5,218,536 (Int. Cl. 41)
 7

 8            18.      The Amazon Trademarks have been used exclusively and continuously by

 9    Amazon, and have never been abandoned. The above U.S. registrations for the Amazon

10    Trademarks are valid, subsisting, in full force and effect, and many are incontestable pursuant

11    to 15 U.S.C. § 1065. The registrations for the Amazon Trademarks constitute prima facie

12    evidence of their validity and of Amazon’s exclusive right to use the Amazon Trademarks

13    pursuant to 15 U.S.C. § 1057(b).

14            B.      Affiliate Marketing Abuse

15            19.     A successful website requires “traffic,” which is a term used to describe people

16    who visit a website. Websites need traffic like physical retailers need visitors. Retail stores

17    need to generate foot traffic in order to generate sales opportunities, and similarly, websites

18    need to generate traffic in order to monetize the website.

19            20.     Affiliate marketing arose from the need to source relevant traffic for websites.

20    Broadly speaking, an affiliate publishes material to generate traffic on behalf of an advertiser

21    (i.e., the party who wants the traffic for their website).

22            21.     An affiliate can source traffic through a variety of means, including, relevant to

23    this case, email campaigns.

24            22.      The demand for traffic also spurred the growth of entities who help connect

25    affiliates and advertisers. One such example is an affiliate network, who acts as an

26    intermediary between the advertiser and the affiliates. In this model, an advertiser approaches a

27
                                                                                  Davis Wright Tremaine LLP
     COMPLAINT - 5                                                                         L AW O FFICE S
     (2:19-cv-1445)                                                                  920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104
                                                                                206.622.3150 main · 206.757.7700 fax
               Case 2:19-cv-01445-MJP Document 1 Filed 09/10/19 Page 6 of 21




 1    single network, who then contracts with one or more affiliates to provide the traffic desired by
 2    the advertiser.
 3            23.       In email campaigns, like the ones at issue in this case, affiliates use domains that
 4    are designed to redirect the user to another domain. These redirect domains do not render
 5    content, such as a webpage, in a user’s browser and are generally not visible to the user.
 6    Therefore, a user clicking on the link in the affiliate’s email sees only the final landing page,
 7    but they may have passed through multiple redirect domains to get there.
 8            24.       These redirects are used for a variety of legitimate purposes, such as tracking the
 9    traffic generated from a campaign and referring traffic to another company.
10            25.       However, they can also be used for malicious purposes such as stripping the
11    traffic of information identifying its source.
12            26.       In one common form of affiliate abuse, affiliates generate traffic by
13    impersonating well-known brands (such as Amazon). Affiliates exploit the brand’s recognition
14    with customers to entice victims to click through to a third-party advertiser’s website. The
15    affiliate is then paid for this fraudulent traffic.
16            27.       The generation of traffic through the misuse of a brand’s intellectual property
17    harms everyone involved (except the affiliate). It harms the victim who is deceived by the
18    affiliate’s message or website, the brand whose intellectual property is associated with a
19    fraudulent campaign, and the advertiser who pays for the traffic.
20            C.        Defendants’ Unlawful Affiliate Marketing Scheme
21            28.       Defendants are engaged in a widespread, fraudulent marketing scheme that
22    bombards victims with unauthorized emails and abuses Amazon’s brand to generate traffic.
23    Defendants then profit from fees for this fraudulently generated traffic paid to them by affiliate
24    marketing networks and advertisers.
25

26

27
                                                                                    Davis Wright Tremaine LLP
     COMPLAINT - 6                                                                           L AW O FFICE S
     (2:19-cv-1445)                                                                    920 Fifth Avenue, Suite 3300
                                                                                           Seattle, WA 98104
                                                                                  206.622.3150 main · 206.757.7700 fax
              Case 2:19-cv-01445-MJP Document 1 Filed 09/10/19 Page 7 of 21




                      1.     Defendants First Send Victims Unauthorized Emails Using
 1                           Amazon’s Trademarks
 2           29.      Defendants’ scheme begins with emails that display the Amazon Trademarks
 3    and offer victims an Amazon gift card or “reward.” Defendants send emails to victims in
 4    Washington, and, on information and belief, elsewhere in the United States.
 5           30.      Defendants intentionally designed their emails to appear as though they
 6    originate with Amazon. Among other things, Defendants often thank the victim for their
 7    “recent Purchase on Amazon.” Defendants also claim that the victim’s engagement with the
 8    email will help “customers pick the right products on Amazon.” Defendants even use
 9    misleading email subject lines such as, “Add more to your cart with an extra hundred from your
10    frends [sic] at Amazon,” “Amazon has a surprise for you!,” “Congrats on your Amazon
11    Loyalty Voucher!” and “We just added a one-time-credit to your Amazon account.”
12           31.      Partial screenshots from examples of Defendants’ emails are below:
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
                                                                                Davis Wright Tremaine LLP
     COMPLAINT - 7                                                                       L AW O FFICE S
     (2:19-cv-1445)                                                                920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104
                                                                              206.622.3150 main · 206.757.7700 fax
              Case 2:19-cv-01445-MJP Document 1 Filed 09/10/19 Page 8 of 21




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20
             32.      Defendants send these emails from email addresses intended to deceive
21
      recipients into believing the emails are from Amazon. Defendants display email addresses such
22
      as: amazon.perks@fondationeaccess.com, amazon.survey@fasionsitejerseys.com,
23
      amazon@mtzautowreckin.com, amazon@diableimmortal.com, amazon@frnchest.com,
24
      amazon@merilledgeinvestment.com, amazonprimereward.status@frnchest.com,
25
      prime.bonus@bellasfoward.com, prime@gossiping.bq275.com, prime@latimer.ok301.info,
26
      primemember@decipherer.pl923.com, primemembersbonus@icontecs.com, and
27
                                                                              Davis Wright Tremaine LLP
     COMPLAINT - 8                                                                     L AW O FFICE S
     (2:19-cv-1445)                                                              920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104
                                                                            206.622.3150 main · 206.757.7700 fax
               Case 2:19-cv-01445-MJP Document 1 Filed 09/10/19 Page 9 of 21




 1    prime@hysterectomy.keerog4.com.
 2            33.      Defendants registered the domains used to send these emails with four different
 3    registrars: NameSilo, LLC1; Namecheap, Inc.2; Interweb Advertising, Inc. (dba
 4    ProfileBuilder.com)3; and GoDaddy.com, LLC.4
 5            34.      In many cases, Defendants sent the emails using a different email address from
 6    the one displayed in the “from” line of the email. Specifically, Defendants used a different
 7    identifier and added a subdomain to the email address used to send the email. For example,
 8    Defendants sent an email that displayed the sender’s email address as
 9    “amazon@diableimmortal.com,” but the email was actually sent from the email address
10    “postmaster@temporal.diableimmortal.com.” In these cases, Defendants hosted the
11    subdomains with a company called DedicatedNOW, Inc. at the IP address 65.181.124.184.
12            35.      In other cases, Defendants sent the emails from domains (kerrog4.com,
13    bq275.com, and pl923.com) hosted with a company called BitAccel, LLC.
14                     2.      Defendants Refer Victims Through Multiple Domains
15            36.      The purpose of Defendants’ emails is to entice victims to click a link contained
16    within the message. Upon clicking that link, the victim is redirected through a series of two or
17    three domains that do not render content in the victim’s browser, but serve to redirect the
18    victim to Defendants’ survey. These redirect domains also hide Defendants’ identities, protect
19    their infrastructure from being flagged as fraudulent, and help track the traffic.
20            37.      Defendants have used a number of redirect structures to funnel traffic. In one
21    example, Defendants routed victims through 2934trk.com then ballerclick.com. In a second
22    example, Defendants sent victims through prematrinela.com, tboksolutions.com, or besttre.com
23    then to loadzucchetto.com. In yet a third example, Defendants directed traffic through
24
      1
        For example: fasionsitejerseys.com, mtzautowreckin.com, diableimmortal.com, frnchest.com,
25    merilledgeinvestment.com, bellasfoward.com, and toyrunssweeps.com.
      2
        For example: bq275.com, ok301.info, pl923.com, and keerog4.com.
26    3
        For example: icontecs.com.
      4
        For example: fondationeaccess.com.
27
                                                                                         Davis Wright Tremaine LLP
     COMPLAINT - 9                                                                                L AW O FFICE S
     (2:19-cv-1445)                                                                         920 Fifth Avenue, Suite 3300
                                                                                                Seattle, WA 98104
                                                                                       206.622.3150 main · 206.757.7700 fax
               Case 2:19-cv-01445-MJP Document 1 Filed 09/10/19 Page 10 of 21




 1    kutcloud.com then clicktrackr.com then toltrack.com.
 2             38.    The domains 2934trk.com, prematrinela.com, tboksolutions.com, and
 3    kutcloud.com were registered with Name.com, Inc.
 4             39.    The domain besttre.com was registered with GoDaddy.com LLC.
 5             40.    The domain cliktrackr.com was registered with Google, LLC, which also hosts
 6    the domain.
 7             41.    The domain toltrack.com is connected to Clickbooth.com, LLC.
 8             42.    The domain 2934trk.com uses services from HitPath (which is an online
 9    marketing tracking platform run by Webapps, LLC) to help track Defendants’ fraudulently
10    generated traffic.
11             43.    The domain loadzuchetto.com uses services from Thrive Tracker (which is also
12    an online marketing tracking platform run by Clickbooth.com, LLC) to help track Defendants’
13    fraudulently generated traffic.
14             44.    The domain ballerclick.com was hosted with OVHCloud (which operates a
15    company called OVH US LLC) and is currently hosted with Choopa, LLC.
16                    3.     Defendants Deceive Victims into Clicking Through a “Survey” By
                             Using Amazon’s Brand
17
               45.    After being referred through Defendants’ redirect domains, the victim arrives on
18
      Defendants’ survey page that heavily uses Amazon’s brand. Defendants use multiple versions
19
      of the survey page, but all versions follow the same pattern.
20
               46.    When a victim first arrives on Defendants’ landing page, the victim sees a
21
      greeting that often addresses the victim as “Amazon Shopper.” For example, one version of
22
      this message begins “Congratulations Amazon Shopper!” and another version begins “Dear
23
      Amazon Shopper.” The message invites the victim to complete a survey about Amazon in
24
      order to get a “reward” or “offer.” Screenshots of two versions of Defendants’ message are
25
      below:
26

27
                                                                                Davis Wright Tremaine LLP
     COMPLAINT - 10                                                                      L AW O FFICE S
     (2:19-cv-1445)                                                                920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104
                                                                              206.622.3150 main · 206.757.7700 fax
            Case 2:19-cv-01445-MJP Document 1 Filed 09/10/19 Page 11 of 21




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
                                                               Davis Wright Tremaine LLP
     COMPLAINT - 11                                                     L AW O FFICE S
     (2:19-cv-1445)                                               920 Fifth Avenue, Suite 3300
                                                                      Seattle, WA 98104
                                                             206.622.3150 main · 206.757.7700 fax
               Case 2:19-cv-01445-MJP Document 1 Filed 09/10/19 Page 12 of 21




 1             47.    After clicking “Start Survey” (or a similar button), victims are led through a
 2    survey that uses the Amazon Trademarks and other indications of Amazon’s brand to deceive
 3    victims into believing the survey originates with or is sponsored by Amazon.
 4             48.    Among other things, the survey prominently displays Amazon’s trademark
 5    “amazon,” either stylized or in plain text, at the top of each page. The survey’s heading reads
 6    “amazon 2019 Shopper Survey,” “amazon Shopper Survey,” or “Satisfaction Survey about
 7    amazon.”
 8             49.    Defendants also intentionally mimic Amazon’s designs and color schemes,
 9    including Amazon’s navy blue banner heading and gold rectangular buttons to indicate options
10    victims can select.
11             50.    Defendants’ survey asks questions about shopping on Amazon such as, “Would
12    you recommend Amazon to a friend?,” “Are the products you buy from Amazon usually in-
13    stock at the time of purchase?” and “When is the last time you bought a product from
14    Amazon?” Defendants intentionally craft these questions to appear as though they are
15    collecting information for Amazon. However, the survey is not affiliated with Amazon, and
16    the victims’ responses are not provided to Amazon.
17             51.    Partial screenshots of questions from three versions of Defendants’ survey are
18    below:
19

20

21

22

23

24

25

26

27
                                                                                  Davis Wright Tremaine LLP
     COMPLAINT - 12                                                                        L AW O FFICE S
     (2:19-cv-1445)                                                                  920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104
                                                                                206.622.3150 main · 206.757.7700 fax
             Case 2:19-cv-01445-MJP Document 1 Filed 09/10/19 Page 13 of 21




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23
             52.      Below Defendants’ survey questions is a message that states the website is “not
24
      affiliated with or endorsed by Amazon” and does not have a right to use the trademarks. This
25
      disclaimer is in substantially smaller font than is used on the rest of the website.
26

27
                                                                                   Davis Wright Tremaine LLP
     COMPLAINT - 13                                                                         L AW O FFICE S
     (2:19-cv-1445)                                                                   920 Fifth Avenue, Suite 3300
                                                                                          Seattle, WA 98104
                                                                                 206.622.3150 main · 206.757.7700 fax
                 Case 2:19-cv-01445-MJP Document 1 Filed 09/10/19 Page 14 of 21




 1               53.   In fact, the inclusion of this language demonstrates Defendants’ knowledge of
 2    Amazon’s exclusive right to use the Amazon Trademarks, and admits that Defendants lack any
 3    right or authority to use them. This purported disclaimer also demonstrates that Defendants’
 4    design, display, and use of the Amazon Trademarks on their survey page is intentional and
 5    willful.
 6               54.   Notwithstanding Defendants’ ineffective disclaimer, the rest of the survey page
 7    is expressly designed and intended to give victims the false impression that it originates with, is
 8    affiliated with, or is sponsored by Amazon. It is also intentionally designed to deceive victims
 9    into believing that completing the survey will lead victims to a reward.
10               55.   Defendants have used at least three domains to render their survey page:
11    globalsurveyscenter.com, tadomin.com, and surveyee.com. The domain
12    globalsurveyscenter.com was hosted by OVHCloud and is now hosted by Choopa, LLC. The
13    domain tadomin.com uses services provided by Cloudflare, Inc., and is hosted by Mean Servers
14    Limited. The domain surveyee.com was registered through GoDaddy.com, LLC and is hosted
15    by Rackspace, Inc.
16               56.   One version of Defendants’ survey page used Google Analytics to track victims’
17    clicks through the survey. The unique identifier for Defendants’ account is UA-136535417-1.
18                     4.     Defendants Send Victims Who Complete the “Survey” to Affiliate
                              Networks and Advertisers
19
                 57.   Upon completing the survey, victims are presented with a page where they
20
      supposedly claim their “reward” or “offer” for completing the survey. This rewards page
21
      displays numerous products that are intentionally designed to appear as Amazon product
22
      listings. Defendants present these products as free or heavily discounted “rewards” or “offers.”
23
      A partial screenshot of one version of this page is below:
24
                 [Image on following page]
25

26

27
                                                                                   Davis Wright Tremaine LLP
     COMPLAINT - 14                                                                         L AW O FFICE S
     (2:19-cv-1445)                                                                   920 Fifth Avenue, Suite 3300
                                                                                          Seattle, WA 98104
                                                                                 206.622.3150 main · 206.757.7700 fax
             Case 2:19-cv-01445-MJP Document 1 Filed 09/10/19 Page 15 of 21




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18           58.      Similar to what happens after a victim clicked the link in the original email,
19    clicking one of Defendants’ “rewards” or “offers” sends the victim through a series of redirect
20    domains, one of which is a domain controlled by an affiliate network. The affiliate network
21    then redirects the victim to an advertiser where victims can purchase the product they selected
22    on Defendants’ “reward” page.
23           59.      Four of the affiliate networks Defendants directed traffic to were Express
24    Revenue, Inc., Clickbooth.com, LLC, Traverse Data, Inc., and BDEX, LLC.
25           60.      A second redirect domain Defendants used was nsxrenkz.com, which uses
26    Clickbooth.com, LLC’s Thrive Tracker services.
27
                                                                                  Davis Wright Tremaine LLP
     COMPLAINT - 15                                                                        L AW O FFICE S
     (2:19-cv-1445)                                                                  920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104
                                                                                206.622.3150 main · 206.757.7700 fax
             Case 2:19-cv-01445-MJP Document 1 Filed 09/10/19 Page 16 of 21




 1                                     V.      CAUSES OF ACTION
 2                                      FIRST CAUSE OF ACTION
 3                             Trademark Infringement (15 U.S.C. § 1114)
 4           61.      Amazon incorporates by reference the factual allegations contained in Section I–
 5    IV as though set forth herein.
 6           62.      Defendants’ activities infringe the Amazon Trademarks.
 7           63.      Amazon advertises, markets, and distributes its products and services using the
 8    Amazon Trademarks, and it uses these trademarks to distinguish its products and services from
 9    the products and services of others in the same or related fields.
10           64.      Because of Amazon’s long, continuous, and exclusive use of the Amazon
11    Trademarks, they have come to mean, and are understood by customers, users, and the public
12    to signify, products and services from Amazon.
13           65.      Defendants use the Amazon Trademarks in commerce in a manner that is likely
14    to cause confusion, mistake, or deception as to the source, origin, or authenticity of Defendants’
15    emails and websites.
16           66.      Further, Defendants’ activities are likely to lead the public to conclude,
17    incorrectly, that Defendants’ emails and websites originate with or are authorized by Amazon,
18    thereby harming Amazon and the public.
19           67.      At a minimum, Defendants acted with willful blindness to, or in reckless
20    disregard of, their authority to use the Amazon Trademarks and the confusion that the use of
21    those trademarks would have on consumers as to the source, sponsorship, affiliation or
22    approval by Amazon of Defendants’ websites.
23           68.      Defendants are subject to liability for the wrongful conduct alleged herein, both
24    directly and under various principles of secondary liability, including without limitation,
25    respondeat superior, vicarious liability, and/or contributory infringement.
26           69.      As a result of Defendants’ wrongful conduct, Amazon is entitled to recover its
27
                                                                                  Davis Wright Tremaine LLP
     COMPLAINT - 16                                                                        L AW O FFICE S
     (2:19-cv-1445)                                                                  920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104
                                                                                206.622.3150 main · 206.757.7700 fax
             Case 2:19-cv-01445-MJP Document 1 Filed 09/10/19 Page 17 of 21




 1    actual damages, Defendants’ profits attributable to the infringement, and treble damages and
 2    attorney fees pursuant to 15 U.S.C. § 1117(a)–(b). The amount of money due from Defendants
 3    to Amazon is unknown to Amazon and cannot be ascertained without a detailed accounting by
 4    Defendants. Alternatively, Amazon is entitled to statutory damages under 15 U.S.C. § 1117(c).
 5           70.      Amazon is further entitled to injunctive relief, as set forth in the Prayer for
 6    Relief below. Amazon has no adequate remedy at law for Defendants’ wrongful conduct
 7    because, among other things: (a) the Amazon Trademarks are unique and valuable property; (b)
 8    Defendants’ infringement constitutes harm to Amazon’s reputation and goodwill such that
 9    Amazon could not be made whole by any monetary award; (c) if Defendants’ wrongful conduct
10    is allowed to continue, the public is likely to become further confused, mistaken, or deceived as
11    to the source, origin or authenticity of the infringing websites; and (d) Defendants’ wrongful
12    conduct, and the resulting harm to Amazon, is continuing.
13                                     SECOND CAUSE OF ACTION
14              False Designation of Origin and False Advertising (15 U.S.C. § 1125(a))
15           71.      Amazon incorporates by reference the factual allegations contained in Section I–
16    IV as though set forth herein.
17           72.      Amazon advertises, markets, and distributes its products and services using the
18    Amazon Trademarks, and it uses these trademarks to distinguish its products and services from
19    the products and services of others in the same or related fields.
20           73.      Because of Amazon’s long, continuous, and exclusive use of the Amazon
21    Trademarks, they have come to mean, and are understood by customers, end users, and the
22    public to signify, products and services from Amazon.
23           74.      Amazon has also designed distinctive and aesthetically pleasing displays, logos,
24    icons, and graphic images (collectively, “Amazon designs”) for its websites.
25           75.      Defendants’ wrongful conduct includes the use of the Amazon Trademarks,
26    Amazon’s name, and/or imitation designs (specifically displays, logos, icons, and/or graphic
27
                                                                                   Davis Wright Tremaine LLP
     COMPLAINT - 17                                                                         L AW O FFICE S
     (2:19-cv-1445)                                                                   920 Fifth Avenue, Suite 3300
                                                                                          Seattle, WA 98104
                                                                                 206.622.3150 main · 206.757.7700 fax
             Case 2:19-cv-01445-MJP Document 1 Filed 09/10/19 Page 18 of 21




 1    designs virtually indistinguishable from the Amazon designs) in connection with Defendants’
 2    commercial advertising or promotion.
 3           76.      Defendants have used, and continue to use, the Amazon Trademarks, Amazon’s
 4    name, and/or imitation designs to deceive customers. On information and belief, Defendants’
 5    wrongful conduct misleads and confuses their users and the public as to the origin and
 6    authenticity of the goods and services advertised, marketed, offered or distributed in connection
 7    with Amazon’s trademarks, name, and imitation visual designs, and wrongfully trades upon
 8    Amazon’s goodwill and business reputation. Defendants’ conduct constitutes (a) false
 9    designation of origin, (b) false or misleading description, and (c) false advertising, all in
10    violation of 15 U.S.C. § 1125(a).
11           77.      Defendants’ acts constitute willful false statements in connection with goods
12    and/or services distributed in interstate commerce, in violation of 15 U.S.C. § 1125(a).
13           78.      Defendants are subject to liability for the wrongful conduct alleged herein, both
14    directly and under various principles of secondary liability, including without limitation,
15    respondeat superior, vicarious liability, and/or contributory infringement.
16           79.      Amazon is further entitled to injunctive relief, as set forth in the Prayer for
17    Relief below. Defendants’ acts have caused irreparable injury to Amazon. The injury to
18    Amazon is and continues to be ongoing and irreparable. An award of monetary damages
19    cannot fully compensate Amazon for its injuries, and Amazon lacks an adequate remedy at law.
20           80.      As a result of Defendants’ wrongful conduct, Amazon is entitled to recover its
21    actual damages, Defendants’ profits, and treble damages and attorney fees pursuant to 15
22    U.S.C. § 1117(a)–(b). The amount of money due from Defendants to Amazon is unknown to
23    Amazon and cannot be ascertained without a detailed accounting by Defendants.
24

25

26

27
                                                                                   Davis Wright Tremaine LLP
     COMPLAINT - 18                                                                         L AW O FFICE S
     (2:19-cv-1445)                                                                   920 Fifth Avenue, Suite 3300
                                                                                          Seattle, WA 98104
                                                                                 206.622.3150 main · 206.757.7700 fax
             Case 2:19-cv-01445-MJP Document 1 Filed 09/10/19 Page 19 of 21




 1                                     THIRD CAUSE OF ACTION
 2                               Trademark Dilution (15 U.S.C. § 1125(c))
 3           81.      Amazon incorporates by reference the factual allegations contained in Section I–
 4    IV as though set forth herein.
 5           82.      Amazon has exclusively and continuously promoted and used the Amazon
 6    Trademarks. As one of the world’s most well-known technology companies, the Amazon
 7    Trademarks have become famous, distinctive and well-known symbols of Amazon—well
 8    before any of the Defendants began using the Amazon Trademarks in association with their
 9    goods or services unaffiliated with Amazon through the Defendants’ illegal use and
10    infringement of the Amazon Trademarks.
11           83.      The actions of the Defendants including, but not limited to, their unauthorized
12    use of the Amazon Trademarks in commerce to deceive users into believing Defendants’
13    emails and websites are affiliated with Amazon are likely to cause dilution of the Amazon
14    Trademarks by blurring and tarnishment in violation of 15 U.S.C. § 1125(c).
15           84.      As a result of Defendants’ willful conduct, Amazon is entitled to recover its
16    actual damages, Defendants’ profits, and treble damages and attorney fees pursuant to 15
17    U.S.C. § 1117(a).
18           85.      Amazon is further entitled to injunctive relief, as set forth in the Prayer for
19    Relief below. Defendants’ acts have caused irreparable injury to Amazon. The injury to
20    Amazon is and continues to be ongoing and irreparable. An award of monetary damages
21    cannot fully compensate Amazon for its injuries, and Amazon lacks an adequate remedy at law.
22                                     VI.     PRAYER FOR RELIEF
23           WHEREFORE, Amazon respectfully prays for the following relief:
24           A.       That the Court enter judgment in Amazon’s favor on all claims;
25           B.       That the Court issue an order permanently enjoining Defendants, their officers,
26    agents, representatives, employees, successors and assigns, and all others in active concert or
27
                                                                                   Davis Wright Tremaine LLP
     COMPLAINT - 19                                                                         L AW O FFICE S
     (2:19-cv-1445)                                                                   920 Fifth Avenue, Suite 3300
                                                                                          Seattle, WA 98104
                                                                                 206.622.3150 main · 206.757.7700 fax
             Case 2:19-cv-01445-MJP Document 1 Filed 09/10/19 Page 20 of 21




 1    participation with them, from:
 2                    (i)     Using the Amazon Trademarks in connection with any offer, survey,
 3                            commercial email, marketing campaign, or website;
 4                    (ii)    Using any other indication of Amazon’s brand in connection with any
 5                            offer, survey, commercial email, marketing campaign, or website;
 6                    (iii)   Making any statement of an affiliation or connection to Amazon in
 7                            connection with any offer, survey, commercial email, marketing
 8                            campaign, or website; or
 9                    (iv)    assisting, aiding or abetting any other person or business entity in
10                            engaging or performing any of the activities referred to in subparagraphs
11                            (i) through (iii) above;
12           C.       That the Court enter an order requiring Defendants to provide Amazon a full and
13    complete accounting of all gross and net amounts earned in connection with the scheme alleged
14    in this Complaint;
15           D.       That Defendants’ profits from the unlawful scheme alleged in this Complaint be
16    disgorged pursuant to 15 U.S.C. § 1117(a);
17           E.       That Defendants be required to pay all general, special, actual, and statutory
18    damages which Amazon has sustained, or will sustain, as a consequence of Defendants’
19    unlawful acts, and that such damages be enhanced, doubled, or trebled as provided for by 15
20    U.S.C. § 1117(a)–(b), or otherwise allowed by law;
21           F.       That Defendants be required to pay the costs of this action and Amazon’s
22    reasonable attorneys’ fees incurred in prosecuting this action, as provided for by 15 U.S.C. §
23    1117 or otherwise by law; and
24           G.       That the Court grant Amazon such other, further, and additional relief as the
25    Court deems just and equitable.
26

27
                                                                                  Davis Wright Tremaine LLP
     COMPLAINT - 20                                                                        L AW O FFICE S
     (2:19-cv-1445)                                                                  920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104
                                                                                206.622.3150 main · 206.757.7700 fax
            Case 2:19-cv-01445-MJP Document 1 Filed 09/10/19 Page 21 of 21




 1          DATED this 10th day of September, 2019.
 2                                               DAVIS WRIGHT TREMAINE LLP
 3                                               By s/ Bonnie E. MacNaughton
                                                    Bonnie E. MacNaughton, WSBA #36110
 4
                                                      s/ James H. Wendell
 5                                                    James H. Wendell, WSBA #46489
 6                                                    s/ Sara A. Fairchild
                                                      Sara A. Fairchild, WSBA #54419
 7                                                    920 Fifth Avenue, Suite 3300
                                                      Seattle, WA 98104
 8                                                    Phone: (206) 622-3150
                                                      Fax: (206) 757-7700
 9                                                    Email: bonniemacnaughton@dwt.com
                                                                jamiewendell@dwt.com
10                                                              sarafairchild@dwt.com
11                                                    Attorneys for Plaintiff Amazon.com, Inc.
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
                                                                          Davis Wright Tremaine LLP
     COMPLAINT - 21                                                                L AW O FFICE S
     (2:19-cv-1445)                                                          920 Fifth Avenue, Suite 3300
                                                                                 Seattle, WA 98104
                                                                        206.622.3150 main · 206.757.7700 fax
